Title: From Benjamin Franklin to Jane Mecom, 28 July 1743
From: Franklin, Benjamin
To: Mecom, Jane


Dearest Sister Jenny
Philada. July 28. 1743
I took your Admonition very kindly, and was far from being offended at you for it. If I say any thing about it to you, ’tis only to rectify some wrong Opinions you seem to have entertain’d of me, and that I do only because they give you some Uneasiness, which I am unwilling to be the Occasion of. You express yourself as if you thought I was against Worshipping of God, and believed Good Works would merit Heaven; which are both Fancies of your own, I think, without Foundation. I am so far from thinking that God is not to be worshipped, that I have compos’d and wrote a whole Book of Devotions for my own Use: And I imagine there are few, if any, in the World, so weake as to imagine, that the little Good we can do here, can merit so vast a Reward hereafter. There are some Things in your New England Doctrines and Worship, which I do not agree with, but I do not therefore condemn them, or desire to shake your Belief or Practice of them. We may dislike things that are nevertheless right in themselves. I would only have you make me the same Allowances, and have a better Opinion both of Morality and your Brother. Read the Pages of Mr. Edward’s late Book entitled Some Thoughts concerning the present Revival of Religion in NE. from 367 to 375; and when you judge of others, if you can perceive the Fruit to be good, don’t terrify your self that the Tree may be evil, but be assur’d it is not so; for you know who has said, Men do not gather Grapes of Thorns or Figs of Thistles. I have not time to add but that I shall always be Your affectionate Brother
B Franklin
P S. It was not kind in you to imagine when your Sister commended Good Works, she intended is [sic] a Reproach to you. ’Twas very far from her Thoughts.
